DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/08/22 has been acknowledged.
Applicant amended paragraphs 0064 and 0065 of the specification, submitted replacement sheet with Figs. 10A and 10B to overcome objections to the drawings presented by the Office Action mailed 04/28/22, cancelled Claims 3, 10, and 12-13 and amended Claims 1, 9, 11, and 14.

Status of Claims
Claims 2, 4, 7, and 15-20 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.

Abstract
Abstract of the application is objected to as being directed to an invention not claimed by the current application, but to an invention claimed by application 16/543,970: Abstract is related to a device having one membrane and two clamping layers, while the invention of the current application is directed to a device having two membranes and one stater. Correction is required. See MPEP § 608.01(b).

Election/Restriction
Claims 1 and 9 are allowable. The restriction requirements between different invention/species, as set forth in the Office action mailed on 03/24/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2, 4, and 7 is withdrawn, since they require all the limitations of an allowable claim 7. However, Claims 15-20 are withdrawn from consideration because independent Claim 15 does have all the limitations of allowable Claims 1 or 9. Unless Claims 15-20 would be amended such that Claim 15 includes all limitations of either Claim 1 or Claim 9, Claims 15-20 would be cancelled in a further Notice of Allowance.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, and 14 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as” an endpoint of the first tapered edge portion of the first isolation layer is laterally offset with respect to an end point of the first tapered edge portion of the second insulating layer”, in combination with other limitations of the claim.
Re Claim 9: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 9 as: “an endpoint of the first glass layer of the first isolation layer is laterally offset with respect to an endpoint of the first glass layer of the second isolation layer”, in combination with other limitations of the claim.
Re Claims 2, 4-8, 11 and 14: Claims 2, 4-8, 11, and 14 are allowed due to dependency either on Claim 1 or on Claim 9.
The prior arts of record include: Dehe et al. (US 2015/0001647), Klein et al. (US 2012/0248554), Kim et al. (US 2005/0202645), Cho (US 2010/0123196), Fueldner et al. (US 2019/0023562), Bretthauer et al. (US 2019/0208330), and Zou et al. (US 2010/0292066). 

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/08/22) have been fully considered. 
Examiner agrees with amendments to the specification and drawings (REMARKS, page 7), but does not understand a relevance of the argument related to non-amending the Abstract of the application (REMARKS, page 7). 
Examiner agrees with Applicant (REMARKS, pages 7-9) that Claims 1 and 9 (as well as claims dependent on these claims) are allowable.
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/13/22